Citation Nr: 0931479	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  04-14 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
degenerative disk disease (DDD) with degenerative joint 
disease (DJD) of the lumbrosacral spine for the period 
beginning October 12, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1976.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO) in Philadelphia, Pennsylvania, that 
denied service connection for various disabilities and denied 
an increased rating for the Veteran's back disability.  In 
May 2008, the Board decided all of the Veteran's claims that 
were an appeal other than her claim for an increased rating 
for her back disability for the period beginning October 12, 
2005, which was then rated 40 percent disabling.  The Board 
remanded the latter issue for additional evidentiary 
development, including a new VA examination.

The Veteran testified before the undersigned Veterans Law 
Judge at a video teleconference hearing in March 2008.

The Board notes that the Veteran submitted statements from 
her supervisor that indicated that he recommended the Veteran 
for disability retirement based on her excessive absenteeism 
and diminished duty performance due to her back disability.  
The Veteran also submitted statements from her private 
physician, who opined that the Veteran is no longer able to 
work as a nurse, and from her chiropractor, who opined that 
the Veteran needs to work in a sedentary occupation in order 
to avoid aggravating her back disability.  The Board finds 
that these submissions raise an informal claim for a total 
disability rating by reason of individual unemployability 
(TDIU).  Therefore, the Board refers this issue to the RO for 
initial development and adjudication.

After additional development of the issue on appeal, this 
case was returned to the Board.  Unfortunately, the 
development prescribed in the prior remand was not conducted 
in a manner that fully complied with the Board's 
instructions.  Therefore, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

As discussed in the introduction, this matter previously came 
before the Board in March 2008, and the issue of the 
Veteran's entitlement to a rating in excess of 40 percent for 
her back disability for the period beginning October 12, 2005 
was remanded for additional development.  That was selected 
as the date that the entitlement was first clinically 
established.  

The remand instructions specifically requested that the 
examiner "comment on whether the [V]eteran has unfavorable 
ankylosis of the entire spine or unfavorable ankylosis of the 
entire thoracolumbar spine."  The examiner was also 
specifically requested to state whether the Veteran has 
intervertebral disk syndrome and, if so, the frequency of 
resultant incapacitating episodes, and to address any 
neurological impairment that was caused by the Veteran's back 
pathology.

The Veteran was re-examined by VA in accordance with these 
instructions in September 2008 and January 2009.  As a result 
of findings of lower extremity radiculopathy, the Veteran was 
given a separate 20 percent rating for lumbar radiculopathy 
of the right lower extremity and a noncompensable rating for 
lumbar radiculopathy of the left lower extremity.  The 
Veteran contends that notwithstanding the additional 20 
percent rating assigned for her right lower extremity 
radiculopathy, her back disability warrants a higher 
evaluation.

However, the Board reviewed the results of the September 2008 
and January 2009 VA examination reports.  The Board, in the 
remand, specifically asked the examiner to comment on whether 
there was any type of unfavorable ankylosis of the spine.  
This information is of special importance in this case, 
because, under the general rating criteria for diseases and 
injuries of the spine set forth at 38 C.F.R. § 4.71(a), 40 
percent is the highest schedular rating available absent 
unfavorable ankylosis of the entire thoracolumbar spine or 
unfavorable ankylosis of the entire spine, unless the 
alternative formula for rating intervertebral disc syndrome 
based on incapacitating episodes is applied.  Under this 
alternative formula, a schedular rating in excess of 40 
percent is available only if Veteran experiences 
incapacitating episodes having a total duration of at least 6 
weeks in the past 12 months.  38 C.F.R. § 4.71(a).  

The most recent examination report on file does provide 
ranges of motion for the lumbar spine.  As such, it is clear 
there is no ankylosis, but as additional information is 
needed concerning the examination, the matter will be 
referred for further specific comment to avoid later 
litigation that the Board's remand was not complied with.

While the examination reports in this case noted that the 
Veteran did not have incapacitating episodes due to 
intervertebral disc syndrome, rendering the alternative 
rating formula described above inapplicable to the Veteran's 
claim, the examination was not clear concerning urinary 
impairment.  While the January 2009 report of examination 
indicated that there was no "gross loss... of bladder 
control", it did not address whether the urinary symptoms 
complained of by the Veteran, which included nocturia and 
episodes of incontinence, were related to her back disability 
and did not assess the severity of these symptoms beyond 
determining that they were not so severe as to constitute a 
gross loss of bladder control.  

In view of the foregoing, the Board finds that a remand is 
necessary to enable the examiners to add to the record to 
comply with the instructions set forth in the Board's March 
2008 remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

Additionally, the Board finds that, based on the facts of 
this case, including evidence that the Veteran was often 
absent from work due to her back disability, missing 69 days 
of work between January and August 2008 and virtually 
exhausting all of her sick leave by December 2008, and her 
supervisor's recommendation for disability retirement due to 
the Veteran's excessive absences and decreased work 
performance, the RO/AMC should consider whether referral for 
consideration of an extraschedular rating is warranted.  
Moreover, information should be solicited to ascertain if a 
disability retirement was granted.  If so, records associated 
with that determination should be obtained.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be sent a letter 
explaining the need for additional 
information and evidence regarding her 
claim in accordance with 38 U.S.C.A. §§ 
5103 and 5103A (West 2002 & Supp. 2008).  
The Veteran should also be informed that 
she can submit evidence to support her 
claim.  She should be asked to provide 
information concerning any disability 
retirement that was accomplished.  
Appellant should be contacted to ascertain 
whether any action was taken on the 
disability retirement request.  If 
granted, she should be asked to provide 
assistance in obtaining the determination 
and the records used in making the 
determination, to the extent needed.

2.  The examiners who performed the 
September 2008 and January 2009 
examinations (or similarly situated 
examiners) should be contacted and 
requested to provide the following 
information:  a) state whether the Veteran 
has unfavorable ankylosis of the entire 
thoracolumbar spine or unfavorable 
ankylosis of the entire spine (again to 
avoid further litigation as it is 
recognized that this is stating the 
obvious); b) state whether it is at least 
as likely as not (at least 50% likely) 
that the urinary symptoms experienced by 
the Veteran are due to her DDD and DJD of 
the thoracolumbar spine; and c) if so, 
fully explain the symptoms of the 
Veteran's bladder dysfunction in terms of 
daytime and nighttime voiding intervals, 
urinary leakage, and/or obstruction.  If 
the examiners who conducted the September 
2008 and January 2009 VA examinations are 
unavailable, or if they determine that an 
additional examination is necessary in 
order to answer the above questions, then 
such examination should be conducted. 

3.  After completion of the above 
development, the Veteran's claim should be 
re-adjudicated.  In doing so, the RO/AMC 
should specifically consider whether the 
facts of this case warrant referral for 
consideration of entitlement to an 
extraschedular rating.  If the 
determination remains unfavorable to the 
Veteran, she and her representative should 
be provided with a supplemental statement 
of the case (SSOC) and given an opportunity 
to respond thereto.  

Then, if indicated, this case shall be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

